           Case 1:18-cv-00566-TJM-CFH Document 158 Filed 01/13/20 Page 1 of 1



RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                 DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                           ATTORNEYS AT LAW                              ALISON FRICK
JONATHAN S. ABADY                      600 FIFTH AVENUE AT ROCKEFELLER CENTER                 DAVID LEBOWITZ
EARL S. WARD                                          10TH FLOOR                              DOUGLAS E. LIEB
                                              NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                             ALANNA KAUFMAN
HAL R. LIEBERMAN                                                                            EMMA L. FREEMAN
                                                 TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                            DAVID BERMAN
                                                 FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                           HARVEY PRAGER
                                                  www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                          SCOUT KATOVICH
KATHERINE ROSENFELD                                                                           NICK BOURLAND
DEBRA L. GREENBERGER                                                                       ANDREW K. JONDAHL
ZOE SALZMAN
SAM SHAPIRO



                                                               January 13, 2020

    By ECF

    Hon. Christian F. Hummel
    U.S. Magistrate Judge
    U.S. District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

                     Re:    NRA v. Cuomo, et al., No. 18 Civ. 0566 (TJM)(CFH)

    Dear Judge Hummel:

                   We represent Defendant Maria T. Vullo. We write to respectfully request an
    extension of time for Defendants to oppose Plaintiff’s motion to amend from January 20, 2020 to
    January 27, 2020, in light of the holidays and the press of other matters. This is the first such
    request. Plaintiff’s counsel has consented to this request and asks, in turn, that the NRA’s reply
    be due February 7, 2020, which Defendants consent to.

                     We thank the Court for its consideration.

                                                               Respectfully submitted,

                                                                       /s/

                                                               Andrew G. Celli, Jr.
                                                               Debra L. Greenberger

    c.      All Counsel of Record, By ECF
